Citation Nr: 1419376	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  11-16 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

H. M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which denied the benefit sought on appeal.

In November 2011, the Veteran appeared and testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the Veteran's claims file.  

In an April 2012 rating decision, service connection for tinnitus was granted.  This is considered a full grant of that benefit sought on appeal.  As such, the only remaining issue on appeal is as noted on the cover page of this decision.  

In addition to a paper claims file, the Veteran also has an electronic file in Virtual VA and/or VBMS.  The Board has reviewed both the paper and electronic records in rendering this decision.  


FINDING OF FACT

There is at least an approximate balance of positive and negative evidence as to whether the Veteran has a bilateral hearing loss disability as a result of active service.


CONCLUSION OF LAW

Resolving doubt in favor of the Veteran, a bilateral hearing loss disability was incurred during the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2013).
REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that significant noise exposure during service caused his current bilateral hearing loss disability.  

First, the Board finds that the audiological examinations dated in November 2010 and March 2012 both show a bilateral hearing loss for VA purposes.  As such, the requirements of 38 C.F.R. § 3.385 are met.  Thus, the question that remains before the Board is whether the Veteran's current hearing loss was caused or worsened by his military service.  

During service, the Veteran had a threshold shift in both years between 1965 and 1966.  However, he was shown to have normal hearing (for VA purposes) at service separation.  

The Veteran had noise exposure during his post-service employment and hearing conservation records from this employment are associated with the claims file.  

In a November 2010 VA examination, the examiner provided a negative opinion with respect to the etiology of the Veteran's bilateral hearing loss disability.  In September 2011, the Veteran's treating physician provided a positive opinion with respect to the etiology of his bilateral hearing loss disability.  The Veteran underwent another VA examination in March 2012, wherein the examiner provided both a positive and negative opinions with rationales supportive of both.  

Nevertheless, the Board finds that the positive and negative opinions of record are both probative and competent evidence as to the etiology of the Veteran's bilateral hearing loss.  The Veteran's treating physician and the VA audiologists are all competent and credible with respect to their opinions, and these opinions are supported by a detailed rationale and the evidence of record.  As such, the Board assigns the positive and negative opinions equal weight.  

As the positive and negative evidence is in relative equipoise, all reasonable doubt is resolved in the Veteran's favor and service connection for bilateral hearing loss is granted.  See 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


ORDER

Service connection for bilateral hearing loss disability is granted.  



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


